Title: To George Washington from William Livingston, 27 April 1778
From: Livingston, William
To: Washington, George



Dear Sir,
Chatham [N.J.], 27th April, 1778.

 I had the honour yesterday of your Excellency’s favours of the 15th and 22d April.***
 I am obliged to your Excellency for the enclosures in your favour of the 22d of April. I entertain exactly the same sentiments with you concerning the design and tendency of the bill and instructions—but I hope in this they will be (as in every thing else they have been) disappointed by that Providence which appears evidently to confound all their devices. I should have been very happy to have received Lord North’s speech only two days sooner, to have contributed my mite towards some observations upon it, to be inserted in the West New-Jersey Gazette; but it coming too late for that purpose, I must defer it to the succeeding week; though I could wish it was undertaken by an abler hand, and one of greater leisure. To provide, however, some antidote to prevent meanwhile the operation of his lordship’s poison, I have sent Collins a number of letters, as if by different hands, not even excluding the tribe of petticoats, all calculated to caution America against the insidious arts of enemies. This mode of rendering a measure unpopular, I have frequently experienced in my political days to be of surprising efficacy, as the common people collect from it that everybody is against it, and for that reason those who are really for it grow discouraged, from magnifying in their own imagination the strength of their adversaries beyond its true amount. ***
I have the honour to be, With the highest esteem, Dear sir, &c.

Wil. Livingston.

